PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                    No. 08-3630


                        C.H., by and through his parents and
                      next friends, Timothy and Barbara Hayes

                                         v.

                    CAPE HENLOPEN SCHOOL DISTRICT;
                  GEORGE E. STONE, Superintendent of Schools
                        Cape Henlopen School District;
                 DELAWARE DEPARTMENT OF EDUCATION;
                     VALERIE A. WOODRUFF, Secretary,
                      Delaware Department of Education

                            C.H. Hayes; Barbara Hayes,

                                              Appellants


                   On Appeal from the United States District Court
                             for the District of Delaware
                              (D.C. No. 1-07-cv-00193)
                    District Judge: Honorable Mary Pat Thynge


                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  April 12, 2010

            Before: FISHER, HARDIMAN and COWEN, Circuit Judges.


                         ORDER AMENDING OPINION


       IT IS HEREBY ORDERED that the opinion in the above case, filed May 25,
2010, be amended as follows:
      Page 26, the last sentence of the first full paragraph, which read:
            Accordingly, we also will also affirm the denial of the
            Parents’ request for tuition reimbursement on equitable
            grounds.

      shall read:
              Accordingly, we will also affirm the denial of the Parents’
              request for tuition reimbursement on equitable grounds.

                                          By the Court,


                                          /s/ D. Michael Fisher
                                          Circuit Judge
Dated: 26 May 2010




                                             2